t c memo united_states tax_court jose l uribe and maria e uribe petitioners v commissioner of internal revenue respondent docket no 13337-12l filed date mitchell stuart fuerst joseph a diruzzo iii jennifer correa riera and sanpreet k dhaliwal for petitioners derek p richman for respondent memorandum findings_of_fact and opinion buch judge the sole issue before the court is whether respondent abused his discretion in sustaining the notice_of_federal_tax_lien nftl filing under sec_6320 and proposed levy under sec_6330 we hold that he did not abuse his discretion in denying withdrawal of the lien but did abuse his discretion in denying collection alternatives findings_of_fact the uribes filed form_1040 u s individual_income_tax_return for themselves and form_1120s u s income_tax return for an s_corporation for their business lacuna hair salon spa inc for the taxable_year subsequently respondent opened an examination of the returns and at the end of the examination the uribes signed a form_4549 income_tax examination changes the uribes later requested audit_reconsideration on date respondent mailed the uribes a notice_of_intent_to_levy and notice of your right to a hearing the levy notice informed the uribes that respondent intended to collect their liability through levy about two weeks later respondent mailed the uribes a notice_of_federal_tax_lien filing and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the uribes’ s_corporation has since been renamed new creative concept inc your right to a hearing under sec_6320 the liabilities covered by the notices totaled over dollar_figure the uribes timely filed form request for a collection_due_process or equivalent_hearing in response to the lien and levy notices the form requested lien withdrawal but the uribes did not check a box requesting a collection alternative the uribes attached a letter stating that they wanted to enter into an installment_agreement after the audit_reconsideration process concluded on date the settlement officer mailed the uribes a letter scheduling a telephone hearing in early date the settlement officer held the telephone hearing with the uribes’ attorney mr fuerst the settlement officer told mr fuerst that the uribes were precluded from raising the underlying liability mr fuerst testified at trial that he told the settlement officer that the uribes faced a hardship because of the economic downturn and that they were interested in a collection alternative mr fuerst proposed two options for at trial respondent objected to mr fuerst’s testimony because he is among the counsel of record in this case however because he was participating only as a witness during trial the court overruled this objection next respondent objected because he had not been informed within the time required by the court’s standing_pretrial_order that the uribes were planning to call mr fuerst to testify the court reserved ruling on the objection we will allow the testimony because continued resolving the collection issues a collection alternative based on what the uribes expected their liability to be after audit_reconsideration or a short-term agreement as to the currently assessed liability so that the agreement would be revised after audit_reconsideration throughout the process mr fuerst believed that the liability would be adjusted and all collection alternatives that he proposed on behalf of the uribes were predicated on audit_reconsideration at no time during the collection hearing process did the settlement officer or any other internal_revenue_service employee ask the uribes to provide financial information or to complete a form 433-a collection information statement for wage earners and self-employed individuals respondent issued a notice_of_determination concerning collection action s under sec_6320 and sec_6330 on date sustaining the nftl and the proposed levy the uribes while residing in florida timely petitioned opinion the secretary must notify a taxpayer in writing of his or her right to request a hearing upon the filing of a notice of lien or before the secretary can levy against continued we do not find that respondent was prejudiced the testimony does not conflict with any material facts as stated in the administrative record any property or right to property the hearings are often called collection_due_process or cdp hearings in a cdp hearing a taxpayer may raise any issue relevant to an unpaid tax or collection action including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives in addition a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have the opportunity to dispute the liability while the term underlying liability is not defined in sec_6320 or sec_6330 we have previously interpreted this term to include any amounts owed by a taxpayer pursuant to the tax laws for purposes of sec_6330 a taxpayer who signed form_4549 is deemed to have had the opportunity to dispute the underlying liability sec_6320 sec_6330 sec_6330 sec_6320 sec_6330 115_tc_329 117_tc_324 gilmer v commissioner tcmemo_2009_296 if the validity of the underlying liability is properly at issue we will review that determination de novo in contrast where the validity of the underlying liability is not properly at issue we will review the determination for abuse_of_discretion an abuse_of_discretion will be found where the determination was arbitrary capricious or without sound basis in fact or lawdollar_figure the determination by the appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether any proposed collection action balances the need for efficient collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessarydollar_figure because the uribes signed a form_4549 agreeing to the underlying liability they were precluded from raising their underlying liability during the cdp 114_tc_604 114_tc_176 sego v commissioner t c pincite goza v commissioner 114_tc_10 pincite 129_tc_107 sec_6330 hearing accordingly we review respondent’s determinations for abuse_of_discretion i withdrawal of notice_of_federal_tax_lien upon demand for payment and failure to pay the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal tax after obtaining the lien the secretary may file a notice of the lien to obtain priority over other creditors the secretary may withdraw a notice of lien if certain circumstances are present such as the filing of the notice was premature the taxpayer entered into an agreement to satisfy the liability withdrawal would facilitate collection or with the consent of the taxpayer or the national_taxpayer_advocate withdrawal would be in the best interests of the taxpayer and the united statesdollar_figure the statute allowing withdrawal of a notice of lien is permissive the uribes presented no evidence to show why the notice of lien should be withdrawn aguirre v commissioner t c pincite gilmer v commissioner tcmemo_2009_296 sec_6321 sec_6323 sec_6323 other than mr fuerst’s vague statements about hardship accordingly we find that the settlement officer did not abuse her discretion in not withdrawing the nftl ii denial of collection alternative mr fuerst approached the cdp hearing from the perspective that the uribes’ underlying liability would be adjusted and he offered collection alternatives predicated only on the result of the audit_reconsideration that he anticipated however while his focus may have been misplaced the settlement officer could not properly evaluate whether the uribes qualified for a collection alternative because she did not ask them to provide any financial information the regulations provide that t axpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing we have also consistently held that a settlement officer does not abuse his discretion in denying a collection alternative when the taxpayer did not provide the requested financial sec_301_6320-1 proced admin regs emphasis added sec_301_6330-1 proced admin regs emphasis added information this illustrates the importance of knowing the taxpayer’s ability to pay when evaluating whether he is eligible for a collection alternative neither the settlement officer nor any irs employee asked for the uribes’ financial information regardless of the final amount of the liability it is impossible for the settlement officer to evaluate the uribes’ ability to pay without knowing their financial information by not requesting this pivotal information the settlement officer could base her determination only on the information mr fuerst provided in his request for an installment_agreement and not on what should have been considered which was the uribes’ eligibility for an installment_agreement based on their ability to pay we have the discretion to remand a case to the office of appeals for consideration of a matter that was not properly considered we exercise that discretion here and remand the case in order for the uribes’ financial information to be considered as part of their request for a collection alternative see mayhugh v commissioner tcmemo_2014_98 klingenberg v commissioner tcmemo_2011_247 aff’d 551_fedappx_354 9th cir schwersensky v commissioner tcmemo_2006_178 see 131_tc_197 med practice solutions llc v commissioner tcmemo_2009_214 iii conclusion we find that respondent did not abuse his discretion in declining to withdraw the nftl however we will order a remand on the issue of collection alternatives because we find that respondent did not appropriately evaluate the uribes’ request for an installment_agreement to reflect the foregoing an appropriate order will be issued
